Name: Decision of the European Parliament of 23 April 2009 on discharge in respect of the implementation of the budget of the Translation Centre for the bodies of the European Union for the financial year 2007
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service; NA
 Date Published: 2009-09-26

 26.9.2009 EN Official Journal of the European Union L 255/145 DECISION OF THE EUROPEAN PARLIAMENT of 23 April 2009 on discharge in respect of the implementation of the budget of the Translation Centre for the bodies of the European Union for the financial year 2007 (2009/657/EC) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the Translation Centre for the bodies of the European Union for the financial year 2007 (1),  having regard to the Court of Auditors report on the final annual accounts of the Translation Centre for the bodies of the European Union for the financial year 2007, together with the Centres replies (2),  having regard to the Councils recommendation of 10 February 2009 (5588/2009  C6-0060/2009),  having regard to the EC Treaty, and in particular Article 276 thereof,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof,  having regard to Council Regulation (EC) No 2965/94 of 28 November 1994 setting up a Translation Centre for bodies of the European Union (4), and in particular Article 14 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Regulation (EC, Euratom) No 1605/2002 (5), and in particular Article 94 thereof,  having regard to Rule 71 of, and Annex V to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A6-0178/2009), 1. Grants the Director of the Translation Centre for the bodies of the European Union discharge in respect of the implementation of the Centres budget for the financial year 2007; 2. Sets out its observations in the Resolution below; 3. Instructs its President to forward this Decision and the Resolution that forms an integral part of it to the Director of the Translation Centre for the bodies of the European Union, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Klaus WELLE (1) OJ C 278, 31.10.2008, p. 42. (2) OJ C 311, 5.12.2008, p. 116. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 314, 7.12.1994, p. 1. (5) OJ L 357, 31.12.2002, p. 72. RESOLUTION OF THE EUROPEAN PARLIAMENT of 23 April 2009 with observations forming an integral part of the Decision on discharge in respect of the implementation of the budget of the Translation Centre for the bodies of the European Union for the financial year 2007 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the Translation Centre for the bodies of the European Union for the financial year 2007 (1),  having regard to the Court of Auditors report on the final annual accounts of the Translation Centre for the bodies of the European Union for the financial year 2007, together with the Centres replies (2),  having regard to the Councils recommendation of 10 February 2009 (5588/2009  C6-0060/2009),  having regard to the EC Treaty, and in particular Article 276 thereof,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof,  having regard to Council Regulation (EC) No 2965/94 of 28 November 1994 setting up a Translation Centre for bodies of the European Union (4), and in particular Article 14 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Regulation (EC, Euratom) No 1605/2002 (5), and in particular Article 94 thereof,  having regard to Rule 71 of, and Annex V to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A6-0178/2009), A. whereas the Court of Auditors (ECA) stated that it has obtained reasonable assurance that the annual accounts for the financial year 2007 are reliable, and the underlying transactions are legal and regular, B. whereas on 22 April 2008 Parliament granted the Director of the Translation Centre for the bodies of the European Union discharge in respect of the implementation of the Centres budget for the financial year 2006 (6), and in its resolution accompanying the discharge decision, inter alia,  noted the ECAs observation in its 2006 report that the accumulated budget surplus for 2006 was EUR 16,9 million and that, in 2007, the Centre would refund EUR 9,3 million to its clients; agreed with the ECA that such an accumulation of surpluses suggested that the method for pricing its translations was not precise enough,  expressed the hope that a solution would soon be found to the question of the payment of the employers pension contributions, 1. Notes the ECAs observation that its audit of procurement procedures showed that the evaluation of award criteria was not appropriately documented, as a cost/benefit analysis of the different alternatives proposed to justify the final choices was missing; 2. Notes that the ECA considered that in one out of six recruitment procedures audited the transparency of the procedure was not ensured, as it found anomalies in the documentation of one out of six recruitment procedures audited; 3. Notes the Centres willingness to follow up on the problems detected by the ECA with regard to procurement and recruitment procedures and to adapt its procedures accordingly; 4. Expects the Centre to report on the follow-up action taken and the results achieved in its activity report 2008; Follow-up on previous discharge exercises 5. Notes that, in 2007, the Centre refunded EUR 9 300 000 to its clients from outturn carried over from previous financial years; 6. Cannot accept the fact that, although this issue has been highlighted in discharge resolutions over many years, a solution concerning the conflict between the Centre and the Commission as to the employers share of pension contributions for staff has still not been found; 7. Notes that the Centre established a reserve to cover the eventuality of this payment and that for 2007 this reserve is EUR 2 228 928; 8. Insists that the Commission and the Centre strive to resolve the dispute over pension contributions for staff quickly; requests the Centre to inform the discharge authority of the outcome of the negotiations; 9. Refers for other observations accompanying its Decision on discharge which are of a horizontal nature to its Resolution of 23 April 2009 on financial management and control of EU agencies (7). (1) OJ C 278, 31.10.2008, p. 42. (2) OJ C 311, 5.12.2008, p. 116. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 314, 7.12.1994, p. 1. (5) OJ L 357, 31.12.2002, p. 72. (6) OJ L 88, 31.3.2009, p. 118. (7) See page 206 of this Official Journal.